Citation Nr: 0819954	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.

3.  Entitlement to service connection for a right knee 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.

4.  Entitlement to service connection for depression, 
including as secondary to service-connected excision of mass 
from distal left thigh and left knee disability.

5.  Entitlement to an effective date earlier than August 16, 
2005, for the grant of service connection for left knee 
anterior cruciate ligament and lateral meniscus tear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for left knee 
anterior cruciate ligament and lateral meniscus tear, 
effective from August 16, 2005,  and denied service 
connection for a low back condition, bilateral hip condition, 
right knee condition, and depression, each including as 
secondary to service connected left thigh and knee 
disabilities.

The issues of a low back condition, bilateral hip condition, 
right knee condition, and depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On August 16, 2005, the veteran filed a petition to 
reopen his claim for service connection for a left knee 
disability.

2.  The RO granted service connection in a February 2006 
rating decision, at which time an effective date of August 
16, 2005, was assigned.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen prior to August 16, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 16, 
2005, for the grant of service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(b)(1).  The implementing regulation clarifies 
this to mean that the effective date for the grant of service 
connection based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421 (1999).

In September 1995, the RO denied the veteran's application to 
reopen his claim for entitlement to service connection for a 
left knee disability.  The veteran was notified of this 
decision and of his appellate rights by letter dated 
September 21, 1995.  He did not appeal, and the September 
1995 decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103.

On August 16, 2005, the RO received a claim to reopen service 
connection for a left knee disability from the veteran.  The 
veteran was afforded VA examination in January 2006.  In 
February 2006, the RO reopened the claim and granted 
entitlement to service connection for left knee anterior 
cruciate ligament and lateral meniscus tear.  An effective 
date of August 16, 2005, the date of claim, was assigned for 
the grant of entitlement to service connection.

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of the 
claim to reopen.  See 38 C.F.R. § 3.400(r).  An earlier 
effective date in this case would thus require VA to construe 
a communication received earlier than August 16, 2005, as a 
claim to reopen.

Following the final September 1995 rating decision, the Board 
can identify no claim to reopen for service connection for a 
left knee disability received before August 16, 2005.  There 
is no correspondence from the veteran during the relevant 
period that mentions a left knee disability.  The only 
correspondence of record during the interim period between 
the date of the final RO decision and the August 16, 2005 
letter was a letter from the veteran's representative dated 
May 2002 stating that the veteran was submitting claims for 
an increased evaluation for his service-connected condition 
and service connection for right ear hearing loss.  See 38 
C.F.R. § 3.400(r).

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the August 16, 2005 
date of claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection.  Thus, an effective date earlier than August 16, 
2005, for service connection of left knee anterior cruciate 
ligament and lateral meniscus tear is not warranted.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Duty to notify and assist

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of August 16, 2005, the date of his claim.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for an earlier 
effective date.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an effective date earlier than August 16, 
2005, for the grant of service connection for left knee 
anterior cruciate ligament and lateral meniscus tear is 
denied.


REMAND

In a letter from the veteran dated January 2008, he indicated 
that he received treatment from the Dallas VA Medical Center 
from January 2006 to January 2008.    The most recent VA 
treatment of record is August 2005.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, veteran's most current VA treatment 
records should also be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's complete 
treatment records from the Dallas VA 
medical center, dated since August 
2005.  If these records are not 
available, a negative reply is 
required.

2.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


